                     UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

STACY ROJAS, et al.,                              1:19-cv-00345 DAD JLT
                   Plaintiffs,
                                                  AMENDED ORDER & WRIT OF
v.                                                HABEAS CORPUS AD TESTIFICANDUM
                                                  TO TRANSPORT CLAUDIA MEDINA,
EDMUND G. BROWN, et al.,                          CDCR #X-02413,
              Defendants.
                                                  DATE: May 7, 2019
                                                  TIME: 9:30 a.m.

         Claudia Medina, CDCR # X-02413, a necessary and material witness in a settlement conference
in this case on May 7, 2019, is confined in the Central California Women’s Facility, in the custody of
the Warden. To secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate before Magistrate Judge Barbara
A. McAuliffe at the U. S. District Court, Courtroom #8, 2500 Tulare Street, Fresno, California 93721,
on Tuesday, May 7, 2019 at 9:30 a.m.

                             ACCORDINGLY, THE COURT ORDERS:

     1. A Writ of Habeas Corpus ad Testificandum to issue, under the seal of this court, commanding the
        Warden to produce the inmate named above to testify in United States District Court at the time
        and place above, and from day to day until completion of court proceedings or as ordered by the
        court; and thereafter to return the inmate to the above institution;

     2. The custodian SHALL notify the court of any change in custody of this inmate and is ordered to
        provide the new custodian with a copy of this writ.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:     Warden, CCWF, P.O. Box 1501, Chowchilla, California 93610:

        WE COMMAND you to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of the proceedings, or
as ordered by the Court and thereafter to return the inmate to the above institution. This inmate’s legal
property, relevant to the above entitled case, shall accompany the inmate.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.

IT IS SO ORDERED.

     Dated:    April 9, 2019                              /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
